Title: From Thomas Jefferson to United States Senate, 1 March 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the
                         United States 
                     
                     March 1. 1808.
                  
                  In compliance with the resolution of the Senate of Feb. 26. I now lay before them such memorials and petitions for the district of Detroit, and such other information as is in my possession in relation to the conduct of William Hull Governor of the territory of Michigan, and Stanley Griswold esq. while acting as Secretary of that territory
                  
                     Th: Jefferson 
                     
                     
                  
               